UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4392



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOHNNY CHERRY, III,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00797-TLW-1)


Submitted:   September 11, 2008         Decided:   September 15, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.       Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnny Cherry, III, pled guilty to being a felon in

possession of a weapon in violation of 18 U.S.C. § 922(g) (2000).

He was sentenced to thirty months of imprisonment, the bottom of

his properly-calculated advisory Sentencing Guidelines range.          On

appeal, counsel has filed a brief under Anders v. California, 386

U.S. 738 (1967), alleging that there are no meritorious claims on

appeal but raising the following issues:          (1) whether Cherry’s

guilty plea was valid under Fed. R. Crim. P. 11 and (2) whether

Cherry’s third South Carolina conviction for criminal domestic

violence was a proper predicate felony for purposes of § 922(g).

For the reasons that follow, we affirm.

           First, our review of the plea hearing reveals that the

district court complied with Rule 11 and that Cherry knowingly and

voluntarily pled guilty.      Thus, we find no reversible error for

this claim.   United States v. Martinez, 277 F.3d 517, 525-26 (4th

Cir. 2002) (holding that when a defendant does not seek to withdraw

his guilty plea, Rule 11 errors are reviewed for plain error).         The

second claim also fails, as the record reveals that Cherry also had

a South Carolina conviction for possession of crack cocaine, which

has a maximum sentence of five years.        Moreover, counsel concedes

that   Cherry’s   claim   regarding   the   criminal   domestic   violence

conviction would fail on the merits, in any event, under the




                                      2
Supreme Court’s recent opinion in Burgess v. United States, 128 S.

Ct. 1572, 1577 (2008).

          We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.   Accordingly, we affirm.   This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                3